Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Month of May 2007 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3- 2(b): Filed with this Form 6-K is the following, which is incorporated herein by reference: 99.1 Gold Reserve 2006 Annual Report Certain statements included herein, including those that express management's expectations or estimates of our future performance or concerning the Brisas Project, constitute "forward-looking statements" within the meaning of the United States Private Securities Litigation Reform Act of 1995. Forward-looking statements are necessarily based upon a number of estimates and assumptions that, while considered reasonable by management at this time, are inherently subject to significant business, economic and competitive uncertainties and contingencies. We caution that such forward-looking statements involve known and unknown risks, uncertainties and other risks that may cause the actual financial results, performance, or achievements of Gold Reserve Inc. to be materially different from our estimated future results, performance, or achievements expressed or implied by those forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; corruption and uncertain legal enforcement; requests for improper payments; regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by us or our experts in conjunction with our 2005 bankable feasibility study (as updated or modified from time to time) significantly differ or change as a result of actual results in our expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); our dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of the Company's forward-looking statements. Investors are cautioned not to put undue reliance on forward-looking statements. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by this notice. The Company disclaims any intent or obligation to update publicly these forward- looking statements, whether as a result of new information, future events or otherwise. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. (Registrant) By: s/ Robert A. McGuinness Vice President  Finance & CFO May 18, 2007 Exhibit Index The following is filed as an exhibit to this Form 6-K: Exhibit Number Description 99.1 Gold Reserve 2006 Annual Report Exhibit 99.1 Gold Reserve Annual Report to Shareholders TO OUR SHAREHOLDERS AND EMPLOYEES In late March 2007 we achieved a major milestone in the history of the Company the Venezuelan Ministry of Environment (MinAmb) approved the Brisas Projects Environmental and Social Impact Assessment (ESIA) and issued the authorization to commence the construction phase of the Brisas Project. This momentous and landmark event was achieved thanks to the collective effort of the Companys management team, employees and advisors. With the appointment of SNC Lavalin Engineers and Constructors in April 2005 we ensured that the detailed engineering for the Brisas Project would be completed in a timely manner, allowing us to move forward with construction activities upon receipt of the approval of the ESIA. As of the date of this report, the detailed engineering for the Brisas Project is over 50% complete with completion expected in early 2008. In anticipation of receiving the ESIA approval by early 2007 and consistent with the companys philosophy of staying financially strong, we completed a US $27 million public offering of common shares in June 2006. Today with approximately $22 million in cash and the ESIA approval in hand, we can move forward with the initial construction of the Brisas Project. With the appointment, in November 2006, of Corporación Andina de Fomento (CAF), Export Development Canada (EDC), UniCredit Group (HVB) and WestLB AG (WestLB) of Germany as the lead banks for the procurement of the Brisas Project debt, we are well advanced with our efforts to arrange up to US $425 million of project debt for Brisas. We are very pleased to be working with the appointed lenders, each of which has extensive experience in mining and structured finance. In 2006 we further refined the Brisas Project mine plan and reported an updated NI 43-101 ore reserve. Proven and probable reserves are estimated at 10.4 million ounces of gold and 1.3 billion pounds of copper in 485 million tonnes of ore grading 0.67 grams of gold per tonne and 0.13% copper. The current base-case economic model utilizes $470 per ounce gold and $1.80 per pound copper and at such prices, cash operating costs (net of copper byproduct credits) are estimated at $126 per ounce of gold. Total costs including cash operating costs, exploitation taxes, initial capital costs (excluding sunk cost), and sustaining capital costs are estimated at $245 per ounce of gold. The Brisas Project continues to exhibit low projected operating costs, robust economics at conservative metal prices, excellent leverage and significant value at current metal prices. The mitigation of environmental impacts is an important element of mine development. It is equally important to address the social impact of a mining project on the local communities and engage those communities in a discussion very early in the development of the mine. In early 2006 we completed a new health care facility for the KM88 community which emphasizes our continuing commitment to mitigate the local impact of the Brisas Project and provide benefits to the surrounding populace. Gold Reserve is committed to the highest principles of sustainable growth as well as the technical, environmental and social standards represented by the Equator Principles and IFC Performance Standards. Our commitment to these principles is underscored by the appointment of Dr. Don Proebstel as Vice President of Environmental Affairs and Sustainability. Don has extensive international experience in environmental and social matters and is firmly committed to positioning Gold Reserve at the forefront of the social and environmental benchmarks defined by the Equator Principles and IFC Performance Standards. I am also gratified to report that Arturo Rivero, President of our Venezuelan operations, received the Order of General Domingo Antonio Sifontes - First Class for his contribution to the well being of the local region. This recognizes not only the Companys commitment but also Arturos personal commitment and dedication to ensure that development of the Brisas Project is consistent with our commitment to environmental and social standards. On behalf of the directors, I thank all of our employees for their dedication and their commitment to excellence, the shareholders for their patience and loyalty and our consultants and advisors for their assistance in the progress we have achieved attaining our long-term goals. I also wish to thank the people of Venezuela, especially those in the local communities surrounding Brisas for their interest and support of the project as well as the many supportive members of the government of the Bolivarian Republic of Venezuela. This is indeed an exciting time for your company and we now look forward to the challenges before us and achieving our goal of placing the Brisas Project into production. On behalf of the Board of Directors, s/Doug Belanger, President M ANAGEMENT  S D ISCUSSION AND A NALYSIS OF F INANCIAL C ONDITION AND R ESULTS OF O PERATIONS Forward-Looking Statements The information presented in this annual report contains both historical information and forward-looking statements (including within the meaning of Section 27A of the Securities Act and Section 21E of the Exchange Act). These forward-looking statements involve risks and uncertainties, as well as assumptions that may never materialize, prove incorrect or materialize other than as currently contemplated which could cause the results of the Company and its consolidated subsidiaries to differ materially from those expressed or implied by such forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; operational, regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); corruption and uncertain legal enforcement; requests for improper payments; the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by the Company or the Companys consultants in conjunction with the feasibility study concerning the Brisas Project prepared in 2005 (as updated or modified from time to time) significantly differ or change as a result of actual results in the Companys expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); the Companys dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of the Companys forward-looking statements. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that is expected to be encountered if the property is developed, and in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. The words believe, anticipate, expect, intend, estimate, plan, assume, positioned, may, could and other similar expressions that are predictions of or indicate future events and future trends that do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to give any assurances as to future results. Due to risks and uncertainties, including risks and uncertainties identified in the documents incorporated herein, actual results may differ materially from current expectations. Investors are cautioned not to put undue reliance on forward-looking statements, and should not infer that there has been no change in the affairs of the Company since the date of this Annual Report that would warrant any modification of any forward-looking statement made in this document, other documents filed periodically with securities regulators or documents presented on the Companys website. All subsequent written and oral forward-looking statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by this notice. The Company disclaims any intent or obligation to update publicly these forward-looking statements, whether as a result of new information, future events or otherwise. Investors are urged to read the Companys filings with Canadian and U.S. securities regulatory agencies, which can be viewed on-line at www.sedar.com or www.sec.gov. Canadian and United States Reporting Practices The Company is permitted, under a multijurisdictional disclosure system adopted by the United States, to prepare this Annual Report in accordance with Canadian disclosure requirements, which are different from those of the United States. The Company prepares its financial statements in accordance with Canadian generally accepted accounting principles (GAAP), and they are subject to Canadian auditing and auditor independence standards. Accordingly, the audited consolidated financial statements of the Company included herein may not be comparable to financial statements of U.S. companies. Significant differences between Canadian GAAP and U.S. GAAP are described in the notes to the audited consolidated financial statements of the Company. Resource and Reserve Estimates Information contained in this report containing descriptions of our mineral deposits may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the U.S. federal securities laws and the rules and regulations thereunder. M ANAGEMENT  S D ISCUSSION AND A NALYSIS OF F INANCIAL C ONDITION AND R ESULTS OF O PERATIONS The terms Mineral Reserve, Proven Mineral Reserve and Probable Mineral Reserve are Canadian mining terms as defined in accordance with National Instrument 43-101  Standards of Disclosure for Mineral Projects (NI 43-101) under the guidelines set out in the Canadian Institute of Mining, Metallurgy and Petroleum (the CIM) CIM Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council. These definitions differ from the definitions in the U.S. Securities & Exchange Commission (SEC) Industry Guide 7 under the Securities Act. The definitions of proven and probable reserves used in NI 43-101 differ from the definitions in the SEC Industry Guide 7. In addition, the terms mineral resource, measured mineral resource, indicated mineral resource and inferred mineral resource are defined in and required to be disclosed by NI 43-101. However, these terms are not defined terms under SEC Industry Guide 7 and normally are not permitted to be used in reports and registration statements filed with the SEC.
